Citation Nr: 1534234	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to in increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	American Legion 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1969 to September 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the claim of service connection for PTSD and assigned a 10 percent disability rating.  A January 2011 rating decision increased the disability rating from 10 to 30 percent. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following review of the record, it appears there are VA treatment records that have not been associated with the claims file.  Specifically, there are references to a six-month treatment program at the Palo Alto VAMC in which the Veteran participated from March 2009 to September 2009.  Additionally, a February 10, 2009 entry from the Ukiah COBC referenced the examiner's "previous interactions" with the Veteran.  However, mental health treatment records from the Ukiah Clinic preceding this entry have not been associated with the claims file.  VA has a duty to obtain all records of treatment.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA mental health treatment, to include treatment from the Palo Alto VA dated between March 2009 and September 2009, and treatment from the Ukiah Clinic prior to February 2009.  

2.  After conducting any additional indicated development, including a VA examination if warranted, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

